Case 4:20-cv-02350 Document 29 Filed on 07/29/21 in TXSD Page 1 of 1
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 29, 2021
                                                               Nathan Ochsner, Clerk




  07.29.21
